Citation Nr: 0409586	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  03-14 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 1970.  He 
died in July 1994, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 RO decision which denied service 
connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran died many years after service as the result of 
suicide.  He killed himself after killing his daughter, in the 
midst of a bitter dispute with his wife.

2.  At the time of his death, the veteran was not service-
connected for any condition, and the evidence shows no psychiatric 
disorder diagnosed during his lifetime.  

3.  The veteran did not have a service-related mental condition, 
and there was no service-related mental unsoundness involved in 
his suicide.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute to the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 
3.302, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served in the Marine Corps from May 1967 to March 
1970, including combat service in Vietnam (he received the Combat 
Action Ribbon).  His service medical records show no psychiatric 
disorder.  His service separation examination, performed in March 
1970, noted his psychiatric status as normal.  

Post-service medical records in November 1993 show treatment for a 
left frontal cerebral infarct in October 1993.  He was left with 
some speech problems as a result, and was unable to work for eight 
weeks due to treatment for this condition.  

The veteran died July 15, 1994, at the age of 46.  The certificate 
of death indicates that the immediate cause of death was gunshot 
wound of head, and the manner of death was determined to be a 
suicide.  The report of an autopsy, dated in July 1994, determined 
the cause of death to be one contact gunshot wound to the head.

Another death certificate, also dated July 15, 1994, noted that 
the veteran's 14 year old daughter "J" had died of a gunshot wound 
to the head, and the manner of death was determined to be a 
homicide.  The report of an autopsy, dated in July 1994, 
determined the cause of her death to be one contact gunshot wound 
to the head.

In April 2000, the appellant filed a claim seeking service 
connection for the cause of the veteran's death.  In various 
statements she essentially argued that the veteran had post-
traumatic stress disorder (PTSD) due to combat in Vietnam, even if 
such condition was never diagnosed while he was alive, and that 
the PTSD led him to kill his daughter and then himself.

A lay statement, dated in April 2000, from the veteran's daughter 
"L" noted that the veteran had told her about his experiences in 
Vietnam.  She indicated that the veteran would have nightmares, 
and that he only felt safe sleeping with a knife.  She said that 
after her father killed her sister and then himself, she often 
wondered if the time spent in Vietnam had anything to do with 
actions.

A lay statement from the veteran's co-worker, dated in May 2000, 
noted that he was a friend of the veteran for over twenty years.  
The veteran reportedly had discussed with him his combat 
experiences and his having post-service nightmares related to 
those events.  Included with the letter were photocopies of 
additional letters written to the co-worker from the veteran.  
These letters, dated in July 1994, note the veteran's unhappy 
marriage and bitterness toward the appellant, and stated his 
intent to take his life and that of his daughter "J".

In a May 2000 statement, John H. Fullerton, M.D., indicated he 
discussed the case with the appellant.  Dr. Fullerton noted that 
he had been a practicing internist and geriatrician for twelve 
years, and had some experience dealing with patients with PTSD.  
The doctor said that based on prolonged discussions with the 
appellant, he felt there was a reasonable probability that her 
late husband suffered from PTSD that went undiagnosed and 
untreated; that this syndrome more than likely originated from or 
was exacerbated by his military service during the Vietnam war; 
and that the resultant PTSD could have been at the core of a 
series of seemingly unpredictable and erratic behaviors 
culminating in the violent outbursts and grave bodily harm 
described by the appellant.

In November 2000, the RO requested that the appellant identify all 
treatment received by the veteran for PTSD.

In December 2000, the appellant submitted a statement indicating 
that she had married the veteran in 1980.  She said he experienced 
periodic outbursts in the fourteen years of their marriage, and 
that he would become very violent at times.  He told her of his 
witnessing killings during his service in Vietnam, and he spoke of 
nightmares related to his service.  She also indicated that 
following his stroke in 1993, he was always in a bad mood.  

The appellant had an RO hearing in October 2001.  She maintained 
that the veteran's death, and that of her daughter, was the result 
of PTSD related to the his service in Vietnam.  She testified that 
he had worked for UPS for about 19 years, and that he did not seek 
treatment for his PTSD during his lifetime. 

In October 2001, the appellant submitted police and autopsy 
reports relating to the veteran's death.  The police report 
describes how the veteran shot and killed his daughter, and then 
shot and killed himself, while both were sitting in a vehicle in a 
driveway.  The police report also notes the veteran had a domestic 
dispute with his wife and planned the murder-suicide.  A statement 
from the veteran's neighbor noted that he was a very nice 
individual until about a year ago.  He appeared a bit more 
aggressive after having suffered a stroke.  He reported that the 
veteran and the appellant had been having domestic problems, and 
that the veteran had moved out of the family residence.  A 
statement from the appellant noted that she and the veteran had 
separated in May 1994 because they were not getting along.  She 
also indicated that the veteran was extremely distraught over the 
separation, and that she had filed an injunction against him, 
which was served on him on July 13, 1994, for protection from 
domestic violence.  A statement from a co-worker, the same one who 
submitted the May 2000 statement noted above, indicated that the 
veteran was angry because the appellant was seeing another man, 
and that the veteran was extremely jealous because he was still in 
love with the appellant.

II.  Analysis

The appellant, the widow of the veteran, claims that service 
connection is warranted for the cause of the veteran's death.   
She contends that the veteran's suicide was the result of PTSD 
caused by his service experiences in Vietnam.

The file shows that through correspondence, the rating decision, 
the statement of the case, and the hearing before the RO, the VA 
has notified the appellant of the evidence necessary to 
substantiate her claim.  Identified relevant medical records have 
been obtained, and a VA medical opinion is not necessary to decide 
the claim.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

For service connection for the cause of a veteran's death, the 
evidence must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or materially 
to death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory cause, 
it is not sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order for suicide to constitute willful misconduct, the act of 
self-destruction must be intentional.  A person of unsound mind is 
incapable of forming an intent (mens rea, or guilty mind, which is 
an essential element of crime or willful misconduct).  It is a 
constant requirement for favorable action that the precipitating 
mental unsoundness be service-connected.  The act of suicide or a 
bona fide attempt is considered to be evidence of mental 
unsoundness.  Therefore, where no reasonable adequate motive for 
suicide is shown by the evidence, the act will be considered to 
have resulted from mental unsoundness.  A reasonably adequate 
motive for suicide may be established by affirmative evidence 
showing circumstances which could lead a rationale person to self-
destruction.  38 C.F.R. § 3.302.

Service connection may be granted for disability due to a disease 
or injury which was incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under 
the criteria of DSM-IV]; a link, established by medical evidence, 
between the veteran's current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f).

The evidence shows the veteran served on active duty from 1967 to 
1970, including combat service in Vietnam.  Service and post-
service medical records do not show a diagnosed psychiatric 
disorder at any time during his lifetime.  He had no established 
service-connected conditions during his lifetime.  Records show 
that in 1994 he was in a bitter marital dispute with his wife, and 
in the midst of this domestic turmoil he planned and carried out 
the killing of his daughter and his own suicide.  

There is no medical evidence from the veteran's lifetime that he 
had PTSD.  In 2000, Dr. Fullerton opined that the veteran had 
undiagnosed PTSD from service and this led to his suicide.  Dr. 
Fullerton reports he is an internist and geriatrician.  He is not 
a psychiatrist qualified to make a diagnosis of PTSD, and his 
statement that the veteran had undiagnosed PTSD does no come 
anywhere near compliance with a proper diagnosis pursuant to the 
diagnostic criteria of DSM-IV.  Dr. Fullerton also never treated 
the veteran during his lifetime.  In rendering his medical opinion 
he relied on discussions with the appellant.  Such does not 
provide a sound foundation for a doctor to make a reliable 
diagnosis.  Given these circumstances, the Board finds that this 
medical opinion is entirely speculative and has no probative 
value.

Statements by the appellant, and other laymen, to the effect that 
the veteran's suicide was due to PTSD, do not constitute competent 
medical evidence since laymen have no competence to give a medical 
opinion on diagnosis or etiology of a disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Based on all the evidence, the Board finds that the veteran did 
not have a service-connected psychiatric disorder which was 
involved in his suicide.  Even assuming he had a service-related 
psychiatric disorder, there is no credible evidence that his 
suicide was the product of mental unsoundness associated with such 
a service-related psychiatric disorder.  The available evidence 
shows that the most obvious reasons for the veteran's suicide was 
the bitter dispute with his wife and his killing of his own 
daughter.  Within the meaning of 38 C.F.R. § 3.302, there were 
factors which could lead a rationale person to self-destruction.  

The credible evidence establishes that a service-connected 
disability did not cause or contribute to the veteran's death.  
Thus, there is no basis for service connection for the cause of 
his death.  As the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



